Case 2:19-cv-00156-SPC-MRM Document 21 Filed 12/17/20 Page 1 of 3 PageID 81




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                           FORT MYERS DIVISION

JASON IPO and MICHAEL FREY,
Relator

            Plaintiffs,

v.                                               Case No.: 2:19-cv-156-FtM-38MRM

CHARLOTTE PAIN
MANAGEMENT CENTER,
INC., NANCY HARRIS and
SMART PHARMACY, INC.,

              Defendants.
                                          /

                                        ORDER1

       Before the Court is United States Magistrate Judge Mac R. McCoy’s

Report and Recommendation (“R&R”) (Doc. 19). Judge McCoy recommends

dismissing this case as to Plaintiff Jason Ipo for failure to prosecute. Ipo did

not timely object.        And the Government consents to a dismissal without

prejudice (Doc. 20). So the matter is ripe for review.

       After conducting a careful and complete review of the findings and

recommendations, a district judge may accept, reject, or modify the magistrate




1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
or the services or products they provide, nor does it have any agreements with them. The
Court is also not responsible for a hyperlink’s availability and functionality, and a failed
hyperlink does not affect this Order.
Case 2:19-cv-00156-SPC-MRM Document 21 Filed 12/17/20 Page 2 of 3 PageID 82




judge’s R&R. See 28 U.S.C. § 636(b)(1); see also Williams v. Wainwright, 681

F.2d 732 (11th Cir. 1982). In the absence of specific objections, there is no

requirement that a district judge review factual findings de novo, Garvey v.

Vaughn, 993 F.2d 776, 779 n.9 (11th Cir. 1993), and the court may accept,

reject, or modify, in whole or in part, the findings and recommendations, 28

U.S.C. § 636(b)(1)(C). The district judge reviews legal conclusions de novo,

even in the absence of an objection. See Cooper-Houston v. Southern Ry. Co.,

37 F.3d 603, 604 (11th Cir. 1994).

      After careful consideration and an independent review of the file, the

Court accepts and adopts the R&R (Doc. 19) in full.

      Accordingly, it is now

      ORDERED:

      (1) The Report and Recommendation (Doc. 19) is ACCEPTED and

         ADOPTED and incorporated into this Order.

      (2) As to Plaintiff Jason Ipo, this case is DISMISSED without

         prejudice for failure to prosecute.

      (3) As to the Government—with its consent (Doc. 20)—this case is

         DISMISSED without prejudice.

      (4) The Clerk is DIRECTED to enter judgment, terminate any pending

         motions or deadlines, and close the file.




                                      2
Case 2:19-cv-00156-SPC-MRM Document 21 Filed 12/17/20 Page 3 of 3 PageID 83




     DONE and ORDERED in Fort Myers, Florida on December 17, 2020.




Copies: All Parties of Record




                                    3
